Citation Nr: 1025933	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-25 786	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 10 percent for residuals 
of a right ankle fracture with arthritis.

3.  Entitlement to a rating in excess of 10 percent for a left 
ankle sprain with arthritis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The 
RO issued a rating decision in November 2006 which continued a 10 
percent rating for a right ankle disability and a 10 percent 
rating for a left ankle disability.  The RO also issued a rating 
decision in June 2007 which denied service connection for 
hypertension.

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  At worst, the Veteran's right ankle disability is manifested 
by arthritis, and range of motion measured 5 degrees of 
dorsiflexion and 45 degrees of plantar flexion; there is no 
medical evidence of ankylosis, subluxation, inflammation or 
tenderness.

2.  At worst, the Veteran's left ankle disability is manifested 
by arthritis, and range of motion measured 5 degrees of 
dorsiflexion and 45 degrees of plantar flexion; there is no 
medical evidence of ankylosis, subluxation, inflammation or 
tenderness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a right ankle fracture with arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5271 (2009).

2.  The criteria for a rating in excess of 10 percent for a left 
ankle sprain with arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5271 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in September 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.  In that regard, the Veteran received full 
notice regarding his claims.

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"veteran specific," and that VA is not required to notify the 
Veteran that he may submit evidence of the effect of his 
worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided 
with such notice in May 2008.

The Veteran's service treatment records, VA treatment records, VA 
authorized examination reports, and lay statements have been 
associated with the claims file.  The Board specifically notes 
that the Veteran was afforded VA examinations with respect to his 
ankle disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
collectively predicated on a review of the claims file; contain a 
description of the history of the disabilities at issue; document 
and consider the relevant medical facts and principles; and 
record the relevant findings for rating the Veteran's ankle 
disorders.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to those issues has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 12 
Vet. App 119 (1999).  The Court has also held that staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, and 
pain on movement are factors to be considered.  See 38 C.F.R. §§ 
4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  
See DeLuca.  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only 
be considered in conjunction with the Diagnostic Codes predicated 
on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the inability, 
due to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss may 
be due to the absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures.  It may also be due 
to pain supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 C.F.R. § 
4.40 (2009).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. Brown, 5 
Vet. App. 532, 538 (1993), and one Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must, however, be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27 
(2009).  The Veteran's right ankle disability is rated as 10 
percent disabling under Diagnostic Code 5003-5271.  His left 
ankle is rated as 10 percent disabling under Diagnostic Code 
5010-5271.

Diagnostic Code 5003 states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes for 
the specific joint or joints involved.  When the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, the 
veteran should be rated at 10 percent disabling with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and 20 percent disabling with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5010 provides that arthritis, due to trauma and 
substantiated by x-ray findings, is to be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Under Diagnostic Code 5271, a 10 percent evaluation is warranted 
for moderate limitation of motion of the ankle, whereas a 20 
percent evaluation is in order for marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

The rating criteria do not define "moderate" or "marked."  
Rather than applying a mechanical formula, VA must evaluate all 
the evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2009).

Plate II of 38 C.F.R. § 4.71a reflects that normal ankle 
dorsiflexion is from 0 to 20 degrees, while normal plantar 
flexion is from 0 to 45 degrees.

The Board notes there are other pertinent diagnostic criteria for 
rating ankle disabilities.  As discussed below, however, the 
objective evidence of record does not contain findings of any of 
the following: ankylosis of the ankle (rated under Diagnostic 
Code 5270); ankylosis of the subastragalar or tarsal joint (rated 
under Diagnostic Code 5272); malunion of the os calcis or 
astragalus (rated under Diagnostic Code 5273); or astragalectomy 
(rated under Diagnostic Code 5274)  38 C.F.R. § 4.71a.  As such, 
ratings under these Diagnostic Codes are not applicable. 

The Veteran was afforded a VA examination in November 2006.  The 
claims file was reviewed by the examiner.  The Veteran stated he 
had not had any formal care of his ankles since his last 
evaluation in 2002.  He experienced increasing stiffness and more 
episodes of swelling than in the past.  There was also associated 
pain after being on his feet for any extended period of time, 
including walking.  He rated the pain and stiffness as 1 or 2/10 
at rest, and up to 5/10 with increased activity.  There was no 
instability or locking.  He treated his condition with Ibuprofen 
2 or 3 times per day, though some weeks he used none.  He did not 
use a crutch, cane, brace, or corrective shoes.  He felt he could 
walk 1 or 2 miles per day on a level surface.  His ankle 
conditions did not interfere with activities of daily living.

On examination, the Veteran's gait was normal.  He was able to 
walk a distance of 100 feet from the waiting room to the 
examination room without difficulty.  The Veteran's ankles were 
not swollen, warm, or tender.  There was no increased laxity.  
Range of motion was 5 degrees of dorsiflexion and 45 degrees of 
plantar flexion, bilaterally.  There was no pain at the extreme 
range of motion.  The Veteran showed good endurance on repetitive 
motion with no spasm or incoordination.  X-rays of the ankles 
showed mild arthritic changes of the talonavicular joints 
bilaterally.

The Veteran was afforded an additional VA examination in August 
2009.  The claims file was reviewed by the examiner.  The Veteran 
reported swelling in both ankles "every once in a while," 
particularly if he walked long distances.  He believed walking 
more than half a mile can cause pain and swelling in both ankles, 
up to a severity of 5/10.  He also reported some stiffness in 
both ankles.  He denied having pain on the day of the 
examination.  He reported utilizing over-the-counter ankle 
support once in a while, and used Ibuprofen and cold packs as 
needed.  The Veteran did not utilize a brace or other assistive 
device, and denied a recent history of dislocation or 
subluxation.  He indicated that the discomfort and pain did not 
affect his activities of daily living.

On examination, there was no swelling or inflammation present in 
the ankles bilaterally.  Range of motion was 45 degrees of 
plantar flexion and 30 degrees of dorsiflexion, bilaterally.  
There was no additional pain or discomfort after 3 repetitions.  
There was no dislocation of subluxation of either ankle.  Both 
ankles were in a neutral position.

Based on the evidence of record, the Board finds that a rating in 
excess of 10 percent for each of the Veteran's ankle disabilities 
is not warranted.  At worst, the Veteran's range of motion was 45 
degrees of plantar flexion and 5 degrees of dorsiflexion, 
bilaterally.  There was no indication of dislocation, 
subluxation, tenderness, or swelling on examination.  The Veteran 
did not utilize any assistive devices, and indicated that his 
disabilities had no impact on his activities of daily living.  
These findings do not correspond to a "marked" level of limited 
motion under Diagnostic Code 5271.  The Board has carefully 
considered the Veteran's own statements regarding pain, swelling, 
and other discomfort that he experienced.  However, these 
symptoms are contemplated in the 10 percent rating currently 
assigned to each ankle.  Therefore, a higher 20 percent rating is 
not appropriate for either ankle disability.

The Board has also considered a higher rating under Diagnostic 
Codes 5003 and 5010.  However, there is no indication that the 
Veteran's ankle disabilities are manifested by occasional 
incapacitating exacerbations.

In evaluating the Veteran's claims for higher ratings, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's bilateral ankle 
disabilities with the established criteria found in the rating 
schedule for those disabilities shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disabilities.  Indeed, it does not 
appear from the record that he has been hospitalized at all for 
those disabilities.  There is no persuasive evidence in the 
record to indicate that these service-connected disabilities on 
appeal would cause any impairment with employment over and above 
that which is already contemplated in the assigned schedular 
rating.  The Veteran indicated during his November 2006 VA 
examination that he had been unemployed since 2000 due to his 
inability to find work.  The Board therefore has determined that 
referral of this case for extraschedular consideration pursuant 
to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disabilities 
have resulted in unusual disability or impairment that has 
rendered the criteria and/or degrees of disability contemplated 
in the Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this 
case.


ORDER

A rating in excess of 10 percent for residuals of a right ankle 
fracture with arthritis is denied.

A rating in excess of 10 percent for a left ankle sprain with 
arthritis is denied.


REMAND

With respect to the Veteran's claim for entitlement to service 
connection for hypertension, the Board finds that additional 
development is necessary.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  In addition, certain 
chronic diseases, including hypertension, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Although not specifically applicable to claims of service 
connection, the Board notes that under 38 C.F.R. § 4.104, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2009).

Service treatment records do not contain any specific treatment 
or diagnoses of hypertension.  Blood pressure readings taken 
throughout the Veteran's period of service indicate normal 
findings, with the exception of December 1979, when the Veteran's 
blood pressure was measured as 134/100.  Moreover, during a VA 
examination in April 1984, a little more than one year after the 
Veteran's discharge, his blood pressure was recorded as 130/90.

VA treatment records reflect that the Veteran is currently 
diagnosed with and being treated for hypertension.

In light of the evidence above, the Board finds that the case 
should be remanded for an examination to determine whether the 
Veteran's current hypertension is related to service, to include 
whether the Veteran manifested hypertension within one year of 
his discharge from service.   See 38 C.F.R. § 3.159(c)(4)(i) 
(2009) (Pursuant to VA's duty to assist, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is necessary 
to decide the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must make arrangements with 
the appropriate VA medical facility for the 
Veteran to be afforded a VA examination to 
determine the nature and etiology of any 
current hypertension.  The claims folder, 
including a copy of this remand, must be made 
available to the examiner.  Any indicated 
tests and studies must be accomplished and 
all clinical findings must be reported in 
detail.  The examiner must address the 
following, in light of the examination 
findings and the service and post-service 
medical evidence of record:

a)  Is it at least as likely as not that the 
onset of the Veteran's hypertension was in 
service or manifest within one year of 
service discharge?
The term "at least as likely as not" as used 
above does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

In responding to this question, the examiner 
should note that it is not required that 
hypertension be diagnosed in the one year 
period after discharge (January 1984 to 
January 1985), but only that there be shown 
by acceptable medical or lay evidence 
characteristic manifestations of the disease 
to the required degree.

If an opinion cannot be expressed without 
resort to speculation, discuss why such is 
the case.  In this regard, indicate whether 
the inability to provide a definitive opinion 
is due to a need for further information or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
disability at issue or because of some other 
reason.  The rationale for all opinions 
expressed must be provided.

2.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2009).

3.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the Veteran's claim based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


